Colt, J.
To maintain this action, the plaintiff must prove that he was induced to buy the stock of goods and a share of the business in question by the fraudulent misrepresentation or concealment by the defendant of material facts, and that he suffered damage thereby. He has no cause of action if, having ample opportunity to examine the property, he saw fit to rely upon the statements of the seller concerning the value of the *142thing sold. It is everywhere understood that such statements and commendations are to be received with great allowance and distrust. Brown v. Castles, 11 Cush. 348, 350. Mooney v. Miller, 102 Mass. 217. Parker v. Moulton, 114 Mass. 99.
The representations relating to the goods sold were made by the defendant himself. The goods were exposed and fully ex amined by the plaintiff and his friend, who was called in for that purpose before the sale. For all that appears, both buyer and seller had equal means of information and were equally well qualified to judge of the value of the property. The evidence shows that the plaintiff relied on his own examination and the advice of his friend. But what is more decisive, the statements in relation to the goods which were made by the defendant must be deemed to be mere seller’s statements, and furnish no ground for an action for damages. Gordon v. Parmelee, 2 Allen, 212. Pike v. Fay, 101 Mass. 134. Parker v. Moulton, 114 Mass. 99.
As to the representation of the defendant, namely, that three of them had been getting a living out of the business, it is sufficient to say that, if it can be deemed a material misstatement of fact, yet there is no evidence tending to show that it was false.
The representations alleged to have been made by the defend ant’s son, to whom the plaintiff was referred for information, do not show a cause of action, because it was not found that they were false, or that they were relied on by the plaintiff. He must be presumed to have known the contents of the books before his purchase. He had been a bookkeeper for many years. He had full access to them, and spent all the time he desired to in their examination. He was not excused from making examination of the books, or of the property he was buying, unless he was fraudulently induced to forbear inquiries or examination which he would otherwise have made. And it is well settled that, if fraud of this latter description .is relied on as an additional ground of action, it must be specifically set forth in the declaration. Parker v. Moulton, above cited. Veasey v. Doton, 3 Allen, 380.
The plaintiff’s offer to show what the goods were worth when purchased, and what they afterwards sold for at auction, was *143properly excluded, because such evidence could only be material to show the extent of the injury when occasioned by an actionable wrong on the part of the defendant.

Judgment on the verdict.